Wham, J. This claim arises by reason of the lapse of an appropriation prior to the payment of an amount due the Village of Barrington by the State of Illinois. At the time the appropriation lapsed, there were sufficient unexpended funds available to cover the amount of the claim. There is no dispute that the amount is due and owing, and respondent’s Departmental Report filed herein supports claimant’s contention. The matter was heard by Commissioner Herbert G. Immenhausen, and, after studying the report, exhibits, and evidence, we concur with Commissioner Immenhausen’s recommendation that the claim be allowed, and herewith adopt his report as our opinion in the cause: “The Village of Barrington, A Municipal Corporation, by Thomas A. Matthews and Byron S. Matthews, its attorneys, filed a complaint with the Court of Claims on November 22, 1958 alleging that it entered into a written agreement on June 29, 1956 with the Department of Public Works and Buildings, Division of Highways, of the State of Illinois, to perform maintenance and snow removal work on those parts of State Routes Nos. 63 and 59 lying within the corporate boundaries of said Village. (Copy of said agreement attached as exhibit A.) The authority for said agreement is granted by Chap. 121, Par. 296d, Ill. Rev. Stats. Exhibit B correctly and accurately states the cost of the work done. The cost of the work was $533.89, and is due and owing. This case came up for hearing on March 4, 1959. Respondent did not file an answer to said complaint, but filed a Departmental Report of the Division of Highways. In it the Division admitted entering into the contract, and that the work was done, but the contractual obligation was performed between July 1, 1955 and June 30, 1957, and was payable from the 69th biennial appropriation, which lapsed on September 30, 1957. The bill for the work was not received until May 29, 1958, which was after the appropriation had expired. Complainant called as a witness, Paul Purcell, who testified he was Superintendent of Public.Works of the Village of Barrington, and that he had supervision of the Street Department. He identified exhibits A, B and C. He testified that the work was done under said contract, and that the charge was fair and reasonable. It appears from the evidence and exhibits that the work contemplated was satisfactorily done, and the only reason it was not paid was because the bill was not presented and certified before the appropriation lapsed on September 30, 1957. I recommend that an award be made to the Village of Barrington for $533.89.” The claim of the Village of Barrington, A Municipal Corporation, is, therefore, allowed in the sum of $533.89.